Citation Nr: 1503624	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-43 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 1, 2006, and in excess of 40 percent thereafter, for lumbar spondylosis (with the exception the temporary total rating from June 20, 2007, to December 31, 2007).

2.  Entitlement to an initial rating in excess of 20 percent, effective since February 15, 2007, for right lower extremity radiculopathy.

3.  Entitlement to an initial compensable rating prior to February 15, 2007, and a rating in excess of 20 percent thereafter, for residuals of a pudendal nerve injury.

4.  Entitlement to an initial rating in excess of 10 percent prior to December 1, 2006, and in excess of 20 percent thereafter, for degenerative changes of the acromioclavicular joint of the right shoulder.

5.  Entitlement to an initial compensable rating prior to December 1, 2006, and in excess of 10 percent thereafter, for right knee patellofemoral syndrome.

6.  Entitlement to an earlier effective date than February 26, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to October 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Original jurisdiction over the Veteran's case was subsequently transferred to the RO in Oakland, California.

In February 2006, the RO granted service connection and initial ratings for the lumbar spine, right shoulder, left hip, pudendal nerve, and bilateral knee disabilities, effective November 1, 2005.  The Veteran submitted a notice of disagreement as to the initial ratings assigned.  A Statement of the Case (SOC) was mailed to the Veteran in March 2007, but he did not file a substantive appeal (VA Form 9).

In April 2007, the Veteran submitted a formal claim for TDIU (VA Form 21-8940), listing his service-connected disabilities as rendering him unemployable.  This was received within 60 days after mailing of notice of the SOC, or before termination of the appeal period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2014).  

The Veteran had not previously claim unemployability due to service-connected disabilities, as opposed to general interference with his ability to work.  Further, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the underlying disability claim as an attempt to obtain an appropriate initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, this was new and material evidence regarding the Veteran's claims for a higher initial rating, and the prior decision did not become final.  38 C.F.R. § 3.156(b) (2014).  

In other words, the Veteran's claims for higher initial ratings and a TDIU based on such underlying disabilities remained pending since his November 2005 claim.

In October 2007, the RO denied entitlement to a TDIU and addressed individual ratings for the Veteran's service-connected disabilities, resulting in the staged ratings reflected on the first page of this decision.  In his March 2008 notice of disagreement, the Veteran appealed from the rating determinations for those five disabilities, but not from the other issues addressed in the October 2007 decision.  Although he did not expressly appeal from the denial of TDIU, that issue remained on appeal as part of the underlying rating claims.  Rice, 22 Vet. App. at 453-54.  

In July 2010, the RO awarded temporary total ratings based on surgery and convalescence for the Veteran's back disability in 2007, as well as for a left knee surgery in 2009.  In August 2010, the RO awarded entitlement to a TDIU, effective February 26, 2009, and denied a higher rating for the disabilities that remained pending on appeal.  The Veteran appealed from the effective date for the TDIU.

The Veteran testified via videoconference hearing before a Veterans Law Judge (VLJ) in September 2013 regarding the effective date for the award of a TDIU.  Because the individual rating claims were also on appeal, the Board remanded the case in July 2014 to afford the Veteran another hearing on those issues.  In September 2014, the Veteran testified before a different VLJ in a hearing at the RO regarding the initial rating issues and effective date for the TDIU.  

The VLJ's who conducted the hearings are signatories to this decision.  A transcript of the hearings has been associated with the claims file.  

The Veteran waived the opportunity to testify before a third judge, who would be assigned to the panel of judges to decide the appeal, on the record during the September 2014 hearing.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2014); cf. Arneson v. Shinseki, 24 Vet. App. 379 (2014).

During the September 2014 hearing, an application to reopen the previously denied claim of service connection for tinnitus was raised on the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher rating for the spine, right lower extremity, pudendal nerve injury, right shoulder, and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has had a single disability rated at least 40 percent disabling, including lumbar spine disability, and other disabilities that combined for an overall rating of 70 percent or higher, effective since December 1, 2006.

2.  The Veteran has been unable to obtain or maintain gainful employment consistent with his prior training, education, and work history due to his service-connected back disability and related radiculopathy since February 17, 2007.


CONCLUSION OF LAW

The criteria for an effective date of February 17, 2007, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran's appeal regarding TDIU arises from his dispute of the effective date assigned for the award of such benefit, which is a downstream element of the award.  He was notified on several occasions of how to establish entitlement to a TDIU and a particular effective date, including in April 2007 and July 2010 letters prior to the award of a TDIU.  There is no allegation of prejudice, and no further notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the two Board hearings focused on the elements necessary to substantiate the claim.  The Veterans Law Judges asked questions to obtain pertinent evidence, including when the Veteran last worked, and the Veteran and his representative demonstrated actual knowledge of the elements through evidence and arguments.  

The paper claims file and records in VA's electronic processing systems have been reviewed and considered.  All pertinent, identified medical evidence has been obtained.  Although there is an indication of possible outstanding records from the Social Security Administration (SSA), a July 2010 inquiry indicated that claim was denied.  Therefore, there is no indication that any such records would help substantiate the claim for an earlier effective date for a TDIU.  Additionally, as discussed below, effective dates are generally based on evidence of record at the time of the award and the date of receipt of the claim, whether informal or formal.  

Finally, the remand of the individual disabilities on appeal will not affect the effective date for the Veteran's TDIU award, as determined herein.  Rather, although it is possible that the Veteran may be awarded higher initial individual ratings, he already met the schedular percentage threshold for a TDIU as of December 1, 2006.  As discussed below, the evidence shows that he had more than marginal employment until February 16, 2007.  Therefore, he did not meet the TDIU criteria due to actual employment, regardless of the individual ratings.  

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No additional notice or assistance would be reasonably likely to aid in substantiating the claim decided herein.  See 38 U.S.C.A. §§ 5103, 5103A(a); 38 C.F.R. §§ 3.159; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Claim Analysis

The effective date for an award of an increased rating (including a TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A TDIU will be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  This does not include marginal employment, which may include income below the poverty threshold for one person, or other employment with higher income on a facts found basis.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  Consideration should be given to the level of education, special training, and prior work experience, but not to age or any impairment caused by nonservice-connected disabilities.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 4.3.

The Veteran has met the schedular percentage threshold for TDIU since December 1, 2006, with a 40 percent rating for the lumbar spine and additional disabilities that combined for an overall 70 percent rating.  See 38 C.F.R. §§ 4.16(a), 4.25.  His combined rating increased to 90 percent effective February 15, 2007.  As such, the remaining questions are when his claim for a TDIU was received, and when he became unemployable for VA purposes due solely to service-connected disabilities.

The AOJ assigned an effective date of February 26, 2009, for the Veteran's TDIU.  This was based on findings that his claim for a TDIU (via VA Form 21-8940) was received on that date, together with an August 2010 VA examiner's opinion that he was totally disabled and unable to work due to service-connected disabilities.  

Prior to the February 26, 2009, claim, the Veteran had complained of debilitating back pain in connection with his appeal of the initial rating for his lumbar spine disability.  See, e.g., November 2009 substantive appeal.  The Veteran also submitted a formal claim for a TDIU (VA Form 21-8940) asserting unemployability due to his back and other disabilities in April 2007.  As discussed above in the introduction section, this form was received prior to termination of the appeal period from the February 2006 rating decision and the related SOC that was mailed in March 2007, regarding the awards of service connection and initial disability ratings for the back and other disabilities.  The Veteran's claim for a TDIU at that time was part and parcel of his appeal for a higher initial rating for the underlying disabilities, and this constituted new and material evidence.  Accordingly, the February 2006 rating decision did not become final, and the appeal of the initial ratings remained pending, including the related TDIU claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302; see Rice, 22 Vet. App. at 453-54.  

The Veteran contends that he has been unable to maintain gainful employment since May 18, 2006, when he last worked full-time, due to his service-connected disabilities, primarily his back and associated leg pain.  He states that he had to quit that full-time job as a customer service representative for a home building company due to increased back and leg pain from prolonged sitting with required commuting approximately four hours a day.  The Veteran had part-time jobs as an "extra" actor for production companies after that time, which he states he could no longer perform due to severe back pain.  The Veteran's occupation and training in service was as a pilot, and he has been unable to pass the flight physical due to his back since service.  He has complained of severe, debilitating back pain, especially since a June 2007 back surgery.  See, e.g., April 2007 and February 2009 TDIU claim forms; November 2009 substantive appeal of ratings (VA Form 9); July 2010 statement with reported income amounts; September 2014 hearing transcript.

As discussed below, the Veteran had some income through 2008.  Although he was no longer working full-time after May 18, 2006, his income showed an ability to earn amounts that exceeded the federal poverty threshold for one person through February 16, 2007.  This threshold was $10,294 in 2006, and $10,590 in 2007.  See http://www.census.gov/hhes/www/poverty/data/threshld/thresh06.html and http://www.census.gov/hhes/www/poverty/data/threshld/thresh07.html (both last visited January 9, 2015).  

In a July 2010 statement, the Veteran reported earning approximately $15,000 from March 2006 to May 2006 in his full-time position as a customer service representative.  An August 2007 certification from this employer, as well as a W2 tax form submitted by the Veteran, reflects income of approximately $13,400 in that period.  The Veteran reported earning an additional $9,000 in 2006 as an actor or "extra" after that time.  The self-reports are somewhat consistent with an SSA earnings summary and W2 tax forms submitted by the Veteran, which showed total income of approximately $26,000 for calendar year 2006.  These objective income summaries are more probative and outweigh the Veteran's lower reports in 2010, which were four years after the fact and may have been due to faulty memory.  

For the year 2007, the Veteran reported earning approximately $10,000 as an "extra."  This is consistent with his SSA earnings summary, as well as with statements submitted by his prior employers for work as an acting "extra."  An August 2007 certification from one of these employers indicated that the Veteran earned approximately $18,600 from August 2006 through January 29, 2007, for working 9 hours a day and varied amounts of time per week.  An August 2007 certification from the other employer for acting work showed income of approximately $680 in the past 12 months for work through February 16, 2007, with the last payment being approximately $165.  Although these employers did not specify how much was earned in 2006 or 2007, these amounts are generally consistent with the Veteran's SSA earnings summary and his self-report of earning approximately $9,000 in 2006 and $10,000 in 2007 from this acting work.  

The Veteran has reported earnings of $141 in 2008, and $0 in 2009 and 2010.  These reported amounts are generally consistent with the other available evidence.

Based on the foregoing, the evidence shows that the Veteran earned approximately $13,400 from full-time work through May 2006.  He then earned approximately $12,600 from part-time positions over 6 months in 2006, and approximately $10,000 in less than 3 months in 2007.  This shows that the Veteran had the ability and actually did earn significant income through part-time work through February 16, 2007, despite his impairment as a result of service-connected disabilities.  The Veteran actually earned more than the poverty threshold in 2006, and the level of his income through February 2007 showed an ability to earn amounts in excess of the poverty threshold for 2007, when extrapolated over the course of the entire year.

There is also no indication that these part-time or temporary positions were otherwise marginal employment on a facts-found basis, to include being in a protected environment.  See 38 C.F.R. § 4.16(a).  Rather, his last employer as an "extra" indicated in August 2007 that the Veteran was laid off due to lack of work.  There is no indication that the employers made accommodations for his disability.  

Similarly, the lack of available employment, or an inability of the Veteran to find employment at a particular point in time, does not equate to evidence that he was unemployable, meaning that he lacked the physical or mental capacity required by gainful employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's high rating for his lumbar spine disability and associated lower extremity radiculopathy contemplates a significant amount of interference with his employment due to exacerbations or impairment from such disabilities.  See 38 C.F.R. § 4.1.  Consistent with the Veteran's assertions, his VA provider indicated in a June 2006 letter that the Veteran should not drive for extended periods of time such as the 2 hours each way, which had been required for his particular job through May 2006, due to his back and leg pain.  This provider also indicated that the Veteran would not be eligible for positions that required prolonged sitting and/or standing.  Similarly, the December 2006 VA examiner indicated the Veteran had major disability or impairment due to severe back pain, including with any activity involving prolonged sitting or standing.  As noted above, however, he was still working as an "extra" at various points in that period.  

The Veteran last worked as an "extra" on February 16, 2007.  He has asserted that he stopped several of his part-time acting jobs due to increased back pain, although his employer indicated in August 2007 that he was laid off due to lack of work.  

In an April 2007 letter, the Veteran's VA treatment provider indicated that he had severe intractable pain due to his spine disability, and he was on a waitlist for surgery.  

Consistent with this letter, the May 2007 VA spine examiner indicated that the Veteran's primary limitation in seeking and retaining employment was his back.  He indicated that this condition, along with his symptoms of lower extremity radiculopathy, would prohibit the Veteran from flying duties with his prior training in the military as a pilot.  Nevertheless, the examiner opined that the Veteran would be suited for an administrative sedentary job and could do "some commuting."  

The Veteran underwent spine surgery in June 2007.  In his November 2009 substantive appeal, he asserted that he has had ongoing debilitating pain in the entire spine, with difficulty sitting or standing for more than 10 minutes, and that he has repeatedly woken up at night gasping for air since his June 2007 back surgery.  Thereafter, the August 2010 VA examiner opined that the Veteran was totally disabled and unemployable due to his service-connected disabilities.

Resolving doubt in the Veteran's favor, his back disability and related lower extremity radiculopathy have rendered him unable to secure or maintain substantially gainful occupation consistent with his prior training, education, and work experience since February 17, 2007, the day after his last date of more than marginal employment.  His claim for TDIU remained pending, and he met the schedular threshold criteria at that time.  Therefore, an effective date of February 15, 2007, but no earlier, is warranted for the TDIU.  38 C.F.R. §§ 3.400, 4.3, 4.16.


ORDER

An earlier effective date of February 17, 2007, for the award of a TDIU is granted.


REMAND

During the September 2014 hearing, the Veteran testified to ongoing treatment for his right knee and that he would likely need another knee scope in the near future.  The last VA treatment records in the claims file are from Palo Alto in July 2010, and the last VA examination was conducted in August 2010.  The Veteran also reported treatment at the Reno VA facility.  Additionally, a July 2010 inquiry to the Social Security Administration (SSA) indicated that the Veteran's claim had been denied.  No efforts were made to obtain any records associated with the claim, and they may be pertinent to the Veteran's level of impairment his service-connected disabilities.  In sum, there is an indication of pertinent, outstanding records, and the last VA examination is insufficient to show the current severity of the disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of the Veteran's VA treatment for the conditions at issue in this appeal since July 2010.  

2.  Obtain copies of any records and determinations associated with the Veteran's claim for SSA benefits.

3.  If any of the above-described records are not available, notify the Veteran of the attempts made, and allow an opportunity to provide the missing records.

4.  After completing the above to the extent possible, schedule the Veteran for a new VA examination to determine the current severity of his lumbar spine, right lower extremity, pudendal nerve, right shoulder, and right knee disabilities.  The examiner(s) should review the entire claims file, conduct all indicated tests and studies, and respond to the following for each disability:

(a)  Record and measure all manifestations of the service-connected disabilities on appeal, to include any neurological manifestations of the spine disability.  

(b)  For the lumbosacral, right shoulder, and right knee disabilities, the examiner should estimate any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The Veteran is competent to report additional limitation of motion during flare-ups.

(c)  For neurological disabilities, the examiner should identify the affected nerve and, to the extent possible, estimate the overall level of impairment of the nerve (e.g., mild, moderate, moderately severe, or severe).

(d)  State whether the Veteran has incapacitating episodes due to intervertebral disc syndrome (IVDS) and, if so, the frequency of such episodes.  The examiner is advised that, for these purposes, an incapacitating episode means a period of acute signs or symptoms requiring treatment by a physician and bed rest prescribed by a physician.  

(e)  The examiner must provide reasons for any opinion offered.  All pertinent lay and medical evidence should be considered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with available evidence.

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


___________________________                        ___________________________
        MARK D. HINDIN				       MICHAEL E. KILCOYNE
        Veterans Law Judge, 		            Veterans Law Judge, 
    Board of Veterans' Appeals		        Board of Veterans' Appeals


__________________________________
JAMES L. MARCH
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


